Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-9, 13-18, 26, 38-43, 46, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US. Pub No. 2018/0373961 A1; hereinafter “Wang”) in view of Prebble (US. Pub. NO. 2018/0032807 A1)

Regarding claim 1, Wang teaches a system for identifying patterns of symbols in standardized system diagrams, the system comprising: one or more logical circuits configured by machine-readable instructions to (see Wang, para. [0052]): 

generate a symbol recognition model based on the symbol recognition training data set (See Wang, fig. 3, 320, para. [0027]); 
determine, with a process loop identifying logical circuit, connection relationships between adjacent symbols within a subset of the multiple symbol and assigning logical descriptors based on the connection relationships (see Wang, para. [0033], fig. 5, 550); 
identify, with a symbol recognition logical circuit, recognized symbols of the subset of the multiple symbols (see Wang, fig. 5, 530,540,550) and store the recognized symbols in a relational database together with corresponding logical descriptors (see Wang, fig. 3, 360, para. [0034], JSON file).
Wang is silent to teaching that configured to
group the subset of the multiple symbols into one or more graphical structures together with corresponding logical descriptors. 
In the same field of endeavor, Prebble teaches a system configured to 
group the subset of the multiple symbols into one or more graphical structures together with corresponding logical descriptors (see Prebble, fig. 2, 215, group paths, para. [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wang with the teaching of Prebble in order to electronically processing of drawings and diagrams (see Prebble, para. [0002]). 

Regarding claim 3, the combination of Wang and Prebble teaches the system of claim 1, wherein the one or more logical circuits are further configured by machine-readable instructions to: create prototype symbols of interest; and store the prototype symbols of interest in a data store as templates for programmatically creating varied training images (see Wang, fig. 3, 315, fig. 4, para. [0024-25]).

Regarding claim 7, the combination of Wang and Prebble teaches the system of claim 1, wherein the images comprise standardized system diagrams (see Wang, fig. 2).

Regarding claim 8, the combination of Wang and Prebble teaches the system of claim 1, wherein the symbol classification training data comprises a set standardized system diagrams comprising corresponding sets of symbols and hierarchical groups and manually identifying the symbols and hierarchical groups using a graphical user interface (See Wang, fig. 4, fig. 5, 560,570, para. [0042,43]).

Regarding claim 9, the combination of Wang and Prebble teaches the system of claim 8, wherein obtaining the symbol classification training data further comprises modifying a size, translation, rotation, or other possible variances of the prototype symbols of interest (see Wang, fig. 4, para. [0025-6]).

Regarding claim 13, the combination of Wang and Prebble teaches the system of claim 1, wherein the symbol recognition model comprises a machine learning algorithm (see Wang, fig. 3, 320, para. [0027]).

Regarding claim 14, the combination of Wang and Prebble teaches the system of claim 13, wherein the machine learning algorithm is a convolutional-based neural network or its variances for image recognition tasks (see Wang, fig. 3, 320, para. [0027]).

Regarding claim 15. The system of claim 1, wherein the one or more logical circuits are further configured by machine-readable instructions to identify standardized system diagram tags corresponding to the symbols (see Wang, para. [0026]) and storing the identified standardized system 

Regarding claim 16, the combination of Wang and Prebble teaches the system of claim 15, wherein the one or more logical circuits are further configured by machine-readable instructions to: 
obtain or synthetically generate a character classification training data (see Wang, fig. 3, 315); 
generate a character classification model based on the character classification training data (see Wang, fig. 3, 320); 
identify and classify character contours within the images (see Wang, fig. 3, 340); 
cluster the characters into character hierarchical clusters based on the location information of the character contours (see Wang, fig. 2, tier 0, tier 1; see Prebble, fig. 2, 215, group paths, para. [0050]); and 
store the grouped characters as tags or labels in a relational database (see Wang, fig. 3, 360, para. [0034], JSON file).

Regarding claim 17, the combination of Wang and Prebble teaches the system of claim 16, wherein the one or more logical circuits are further configured by machine-readable instructions to segment the image and apply heuristics to the image to suppress non-character contours and identify and classify character contours (see Wang, para. [0025], shapes).

Regarding claim 18. The system of claim 1, wherein the one or more logical circuits are further configured by machine-readable instructions to identify process loops in the images corresponding to related groups of symbols (see Wang, fig. 2, para. [0031], bounding boxes).

claim 26, Wang teaches a method for identifying patterns of symbols in standardized system diagrams, the method comprising: 
obtaining a symbol recognition training data set comprising multiple training images comprising multiple symbols (see Wang, fig. 3, 310, 315, para. [0025-6]); 
generating a symbol recognition model based on the symbol recognition training data set (See Wang, fig. 3, 320, para. [0027]);
determining, with a process loop identifying logical circuit, connection relationships between adjacent symbols within a subset of the multiple symbols and assigning logical descriptors based on the connection relationships (see Wang, para. [0033], fig. 5, 550); 
identifying, with a symbol recognition logical circuit, recognized symbols of the subset of the multiple symbols (see Wang, fig. 5, 530,540,550); and 
storing the recognized symbols in a relational database together with corresponding logical descriptors (see Wang, fig. 3, 360, para. [0034], JSON file).
Wang is silent to teaching that comprising
grouping the subset of the multiple symbols into one or more graphical structures together with corresponding logical descriptors. 
In the same field of endeavor, Prebble teaches a method comprising 
grouping the subset of the multiple symbols into one or more graphical structures together with corresponding logical descriptors (see Prebble, fig. 2, 215, group paths, para. [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wang with the teaching of Prebble in order to electronically processing of drawings and diagrams (see Prebble, para. [0002]). 

claim 38-43, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 13-18, respectively above. 

Regarding claim 46, the combination of Wang and Prebble teaches the method of claim 43, further comprising identifying the connector lines using an edge detection process (see Wang, para. [0033], detecting lines). 

Regarding claim 47, the combination of Wang and Prebble teaches the method of claim 46, further comprising verifying, with a graphical user interface, the identified loops (see Wang, fig. 5, 560,570).

Claims 2, 10-12, 27,28,31-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Prebble as applied to claims 1, 8, 26 above, and further in view of Kliger et al. (US. Pub. No.  A1; hereinafter “Kliger”)

Regarding claim 2, the combination of Wang and Prebble teaches the system of claim 1. 
The combination of Wang and Prebble is silent to teaching that wherein the one or more logical circuits are further configured by machine-readable instructions to synthetically generate the training data set.
In the same field of endeavor, Kliger teaches a system wherein the one or more logical circuits are further configured by machine-readable instructions to synthetically generate the training data set (See Kliger, fig. 1, 104,106, para. [0022,24]).


Regarding claim 10, the combination of Wang and Prebble teaches the system of claim 8. 
The combination of Wang and Prebble is silent to teaching that wherein the one or more logical circuits are further configured by machine-readable instructions to obtain the training data by applying a noise pattern to one or more images.
In the same field of endeavor, Kliger teaches a system wherein the one or more logical circuits are further configured by machine-readable instructions to obtain the training data by applying a noise pattern to one or more images (See Kliger, fig. 1, 104,106, para. [0022,24]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wang and Prebble with the teaching of Kliger in order to improve machine learning models with more efficient training data (See Kliger, para. [0002-3]). 

Regarding claim 11, the combination of Wang, Prebble and Kliger teaches the system of claim 10, wherein the one or more logical circuits are further configured by machine-readable instructions to obtain the noise pattern from the relational database (see Wang, fig. 4, para. [0031], stored mapping).

Regarding claim 12, the combination of Wang, Prebble and Kliger teaches the system of claim 10, wherein the one or more logical circuits are further configured by machine-readable instructions to generate the noise pattern using a Generative Adversarial Net (GAN) (see Kliger, fig. 1, GAN 104). 

claims 27, 28, 35-37, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2, 3, 10-12, respectively above. 

Regarding claim 31, the combination of Wang, Prebble and Kliger teaches the method of claim 28, further comprising evaluating the symbol location regions in a sequential order (see Wang, fig. 3, 340, 350, para. [0029-30]). 

Claim Objections
Claims 29 and 30 are objected to because of the following informalities: 
Claims 29 and 30 are dependent to claim 25. However, it appears that claims 29 and 30 are dependent to method claim 25 instead.  Appropriate correction is required.

Allowable Subject Matter
Claims 4-6, 19-25, 44, 45, 48-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Begur et al. (US. Pub. No. 2015/0161301), Burges et al. (US. Pub. NO. 2003/0236661 A1), Hossenlop (US Pub No. 2010/0250622), Jammikunta (2017/0061031), Hori (2017/0323035) teach diagrams and drawings recognition systems.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/              Primary Examiner, Art Unit 2648